The same question presented in the above-entitled case having been submitted, argued and decided in County Commissioners ofAnne Arundel County v. English, 182 Md. 514, 35 A.2d 135, in which the appellee in this case, with the permission of this court, adopted the brief of amici curiae on behalf of County Commissioners of Baltimore County, and one of its counsel having argued the appeal on behalf of Anne Arundel County, and this appeal having been submitted by counsel for all parties for such action as this court may consider proper, the decree appealed from will be reversed.
Decree reversed, with costs. *Page 624